Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Flanagan 4,538,784.
	O’Flanagan shows a coupler, which includes a body 3, with a first surface which faces in a first direction to engage a support, and a second surface 6 in a second direction with a dovetail shape 9, 10. The body is configured to be coupled to an accessory 2. The body includes an opening for a fastener (figure 2). O’Flanagan does not disclose that this may be mounted to an archery bow, but it includes all features claimed so could serve this purpose.

	Claims 1-10 & 16-20 are allowed.
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

We are not aware of any prior art method for manufacturing a bow accessory coupler, which includes a configuring body with a first surface with an interface configured to face in a first direction and engage a rear face of a bow riser; and a second surface configured to extend in a second direction; and a portion with a dovetail shape, and configured to be coupled to an accessory; and the body includes an opening for a fastener.


	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711